DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TIRE MONITORING SYSTEM AND TIRE MONITORING METHOD INCLUDING A CONTROLLER CONFIGURED TO CONTROL THE OUTPUT UNIT TO OUTPUT A WARNING SIGNAL

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the determination result" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a determination result” upon further examination.
Claim 6 recites the limitation "the determination result" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a determination result” upon further examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Malard et al (US 11383563 B2) in view of Muthukumar (US 9296263 B2).
As best understood in regards to claims 1 & 6, Malard et al teaches a tire monitoring system comprising: a sensor module (wherein the sensor module is being read as the wheel unit (5) which includes the control module (21) comprising measurement module (23-25); Column 7, lines 48-56) installed in a tire (1) provided in a vehicle to obtain tire data (Column 10, lines 4-14; Figures 1 & 2); and a communication module (11, i.e. control device) including: a transceiver configured to transmit and receive the tire data (Column 7, lines 9-36); an output unit configured to output one of a caution signal and a warning signal (Column 7, lines 37-47); and a controller configured to determine whether a state of the tire is abnormal based on the tire data (i.e. an estimate of a state of the tire of the wheel associated with the wheel unit such as load or wear or else a characteristic of the condition of the road) (Column 10, lines 4-14).  However, Malard et al does not teach a controller configured to control the output unit to output one of the caution signal and the warning signal based on a determination result.
Muthukumar teaches a tire monitoring system comprising a controller (102, i.e. smart active tire pressure optimizing system – SATPOS) configured to control the output unit to output one of the caution signal (i.e. alert) and the warning signal based on a determination result (Column 16, line 53 – Column 17, line 20).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a controller configured to control the output signal such as an alert as taught by Muthukumar into the tire monitoring system of Malard et al for the purpose of notifying the driver of abnormality of the respective tires in real time to prevent and reduce impact of collision (Column 2, line 66 – Column 3, line 6 & Column 6, lines 19-27; Muthukumar).
	In regards to claim 2, Malard et al teaches wherein the tire data includes information on an air pressure, an acceleration, and a temperature of the tire, and wherein the controller is configured to calculate a wear value of the tire based on the air pressure and the acceleration, and determine whether the state of the tire is abnormal based on the air pressure, the acceleration, the temperature, and the wear value (Column 6, lines 8-14 & Column 7, lines 57-63).
	In regards to claims 4 & 7, Malard et al teaches further comprising: a server (i.e. outside device) configured to communicate with the transceiver (Column 8, lines 24-30), wherein the controller is configured to create state data for the tires based on the determination result (Column 10, lines 4-14), the state data including information on an air pressure of the tire Column 10, lines 4-14).  However, Malard et al does not teach
wherein the server is configured to determine whether air in the tire leaks based on the air pressure included in the state data, and transmit a leakage caution signal to the communication module based on a determination result regarding a leakage of the air.
Muthukumar teaches a tire monitoring system further comprising a controller (102, i.e. SATPOS) being configured to determine whether air in the tire leaks based on the air pressure included in the state data, and transmit a leakage caution signal to the communication module based on a determination result regarding a leakage of the air (Column 16, line 53 – Column 17, line 20).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a controller configured to determine whether air in the tire leaks based on the air pressure included in the state data as taught by Muthukumar into the tire monitoring system of Malard et al for the purpose of notifying the driver of abnormality of the respective tires in real time to prevent and reduce impact of collision (Column 2, line 66 – Column 3, line 6 & Column 6, lines 19-27; Muthukumar).

Allowable Subject Matter
Claims 3 & 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 3, Malard et al teaches a tire monitoring system comprising: a sensor module (wherein the sensor module is being read as the wheel unit (5) which includes the control module (21) comprising measurement module (23-25); Column 7, lines 48-56) installed in a tire (1) provided in a vehicle to obtain tire data (Column 10, lines 4-14; Figures 1 & 2); and a communication module (11, i.e. control device) including: a transceiver configured to transmit and receive the tire data (Column 7, lines 9-36); an output unit configured to output one of a caution signal and a warning signal (Column 7, lines 37-47); and a controller configured to determine whether a state of the tire is abnormal based on the tire data (i.e. an estimate of a state of the tire of the wheel associated with the wheel unit such as load or wear or else a characteristic of the condition of the road) (Column 10, lines 4-14).  
However Malard et al does not teach the structural and functional limitations of the tire monitoring system further comprising the controller being configured to cause the output unit to output the caution signal when a third difference between the first acceleration in each of the tires and a preset first acceleration is equal to or greater than a predetermined first acceleration value, or a fourth difference between the second acceleration in each of the tires and a preset second acceleration is equal to or greater than a predetermined second acceleration value wherein the controller is configured to calculate a wear rate of at least one of the tires based on the wear value and cause the output unit to output the caution signal when the wear rate is equal to or greater than a preset reference wear value in combination with the remaining limitations of claim 3 and independent claim 1.  

In the Examiner’s opinion in regards to claim 5, Malard et al teaches a tire monitoring system comprising: a sensor module (wherein the sensor module is being read as the wheel unit (5) which includes the control module (21) comprising measurement module (23-25); Column 7, lines 48-56) installed in a tire (1) provided in a vehicle to obtain tire data (Column 10, lines 4-14; Figures 1 & 2); and a communication module (11, i.e. control device) including: a transceiver configured to transmit and receive the tire data (Column 7, lines 9-36); an output unit configured to output one of a caution signal and a warning signal (Column 7, lines 37-47); and a controller configured to determine whether a state of the tire is abnormal based on the tire data (i.e. an estimate of a state of the tire of the wheel associated with the wheel unit such as load or wear or else a characteristic of the condition of the road) (Column 10, lines 4-14).  
However Malard et al does not teach the structural and functional limitations of the tire monitoring system further comprising wherein the communication module includes a master having the transceiver, the controller, and the output unit where the master receives the first tire data through the transceiver and a slave disposed closer to the second tire than the master wherein the slave receives the second tire data and transmits the second tire data to the master wherein the master is configured to determine whether states of the first tire and the second tire are abnormal through the first tire data and the second tire data in combination with the remaining limitations of claim 5 and independent claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ricci (WO 2013074901 A2) – The present invention discloses methods and systems for communicating vehicle conditions based on vehicle component diagnostics and indications are provided. Specifically, various components of a vehicle may provide diagnostic information that can be collected and interpreted by a diagnostics module. The diagnostics module may determine to present the diagnostic information to a third party and/or vehicle occupant according to predetermined settings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2855  

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2855